Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 17, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154610                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  AGILITY HEALTH, L.L.C.,                                                                                   Joan L. Larsen,
            Plaintiff/Counter-                                                                                        Justices
            Defendant-Appellant,
  v                                                                 SC: 154610
                                                                    COA: 324571
                                                                    Kent CC: 13-000830-CK
  FPCG HEALTH, L.L.C., d/b/a FORBES
  PRIVATE CAPITAL GROUP,
            Defendant/Counter-
            Plaintiff-Appellee.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 17, 2017
           d0314
                                                                               Clerk